Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,247,274 (hereinafter “Chow”) in view of US 5,807,675 (hereinafter “Davalian”).
As to Applicant’s claim 1, Chow discloses a microfluidic device as follows:
a microfluidics device, comprising
an inlet channel through which a sample may be applied [see column 7, line 57 to column 8, line 50, disclosing that test compounds and assay reagents can be provided into a channel to carry out the desired assay, separation, etc.]; and
at least one compartment capable of being in fluidic communication with the inlet channel, the at least one compartment containing reagents for the assay [see microchambers or microreservoirs, and a microchannel for assay and detection, col. 23, lines 1-46]
However, Chow does not disclose the specific compositions claimed as the reagents.
	Davalian however discloses these reagents as follows:
a composition comprising a singlet-oxygen-activatable chemiluminescent compound [col. 3, lines 16-64, and column 20, lines 60-67, disclosing photoactive indicator precursors] that directly or indirectly bound to a first specific binding partner for the target analyte [col. 3, lines 61-63];
a composition comprising a sensitizer that directly or indirectly binds to the target analyte [col. 3, lines 52-54 disclosing a photosensitizer; and that generates singlet oxygen in its excited state [col. 3, lines 16-64]; and
a capture antibody attached to a surface of the compartment [col. 22, lines 12-34, disclosing that the support to which specific binding pair (sbp) members can bind include a strip, which Examiner notes is considered to be part of a surface of the compartment (microchannel)], wherein the capture antibody specifically binds to the target analyte [col. 32, lines 30-54].
Applicant’s claim 1 also recites “wherein each of the first and second target analyte-specific
binding partners and the capture antibody binds to the target analyte to form a sandwich complex that contains (1), (2), (3), and target analyte, and wherein the sandwich complex is attached to the compartment via the capture antibody.”
	Examiner notes the following disclosure by Davalian in column 31, lines 35-60 shows that there are three specific binding partners, each associated with compositions (1), (2), and a capture specific binding pair member attached to a surface. [Examiner notes that the disclosure refers to a surface or particle, as opposed to a strip.]
	“The amount of photosensitizer that comes in close proximity to the photoactive indicator precursor is affected by the presence of analyte by virtue of the photosensitizer and photoactive indicator precursor each being associated with an sbp member. This may be accomplished in a number of ways and the term "associated with" is defined thereby. The photosensitizer and photoactive indicator precursor may contain functionalities for covalent attachment to sbp members and the sbp members may contain functionalities for attaching to the photosensitizer and/or photoactive indicator precursor. The attachment may be accomplished by a direct bond between the two molecules or through a linking group which can be employed between an sbp member and the photosensitizer or photoactive indicator precursor. In another embodiment either or both of the photosensitizer and photoactive indicator precursor can be bound to surfaces or incorporated in particles, to which are also attached sbp members. In both cases each of the sbp members is capable of binding directly or indirectly to the analyte or an assay component whose concentration is affected by the presence of the analyte. Either or both of the photosensitizer and photoactive indicator precursor can be incorporated into particles by virtue of being dissolved in at least one phase of the particles, in which case the solute will be at much higher concentration within the particle than in the bulk assay medium.” (Emphasis added).
Thus the Davalian disclosure above shows an embodiment in which the following three 
compositions are each capable of binding to the analyte: 
photoactive indicator precursors (equivalent to Applicant’s composition (1)), 
and photosensitizer (equivalent to Applicant’s composition (2)), 
and surfaces or particles, to which are also attached sbp members.
	Thus the disclosure by Davalian in column 31, lines 35-60 shows that there are three specific binding partners, each associated with compositions (1), (2), and a capture specific binding pair member attached to a surface. While this disclosure refers to “surfaces” or “particles”, as opposed to a strip, it would have been obvious to one skilled in the art that a strip can be the surface or be an alternative to the particle since Davalian teaches that “[s]upport” or “surface” can be particles or strip (paragraph 22, lines 12-14). One skilled in the art would have had reasonable expectation of success since substitution of the support or surface would not change the nature of the disclosed invention. Moreover, Davalian teaches that binding of sbp members to the support or surface ema be accomplished by well-known techniques (col. 22, lines 30-31), thus showing that the sbp members in the disclosure above can also bind to a strip.
Furthermore, the following disclosure by Davalian in column 32, lines 30-54 also discloses an
embodiment that includes 3 specific binding pairs.
“The photoactive indicator precursor may be bound to a sbp member that is capable of binding
directly or indirectly to the analyte or to an assay component whose concentration is affected by the presence of the analyte. The term "capable of binding directly or indirectly" means that the designated entity can bind specifically to the entity (directly) or can bind specifically to a specific binding pair member or to a complex of two or more sbp members which is capable of binding the other entity (indirectly).
The surface generally has an sbp member bound to it. Preferably, the photoactive indicator
precursor is associated with the surface, usually within a suspendible particle. This sbp member is generally capable of binding directly or indirectly to the analyte or a receptor for the analyte. When the sbp members associated with the photosensitizer and the photoactive indicator precursor are both capable of binding to the analyte, a sandwich assay protocol can be used. When one of the sbp members associated with the photosensitizer or photoactive indicator precursor can bind both the analyte and an analyte analog, a competitive assay protocol can be used. The attachment to a surface or incorporation in a particle of the photoactive indicator precursor is governed generally by the same principles described above for the attachment to, or the incorporation into, a particle of the photosensitizer.” (Emphasis added).
Thus Davalian teaches that there may be 3 specific binding pair members [which is understood
by stating “two or more sbp members” in column 32, lines 37-38], each specific binding pair member binding to the photoactive indicator precursor, photosensitizer, and a surface or particle. Again, wWhile this disclosure refers to “surfaces” or “particles”, as opposed to a strip, it would have been obvious to one skilled in the art that a strip can be the surface or be an alternative to the particle since Davalian teaches that “[s]upport” or “surface” can be particles or strip (paragraph 22, lines 12-14). One skilled in the art would have had reasonable expectation of success since substitution of the support or surface would not change the nature of the disclosed invention. Moreover, Davalian teaches that binding of sbp members to the support or surface ema be accomplished by well-known techniques (col. 22, lines 30-31), thus showing that the sbp members in the disclosure above can also bind to a strip.
               Davalian teaches that one of the advantages of the invention is the ability of the fluorescent photoactive indicator (which is produced from the reaction of the photoactive indicator precursor with singlet oxygen) to generate at least 10.sup.5 times as many photons.  This is because a single fluorescent photoactive indicator molecule can often be excited up to 10.sup.5 times before it is destroyed.  Thus, the fluorescent photoactive indicator molecule that is formed in the invention can produce tens of thousands of photons on irradiation.  Detection of this fluorescence can therefore provide a more sensitive assay.  Moreover, measurement of the fluorescence of the photoactive indicator molecule in the invention permits the use of a standard fluorometer whereas detection of the chemiluminescence produced on activation of the chemiluminescent compound in the previously described assay requires more specialized spectrometers. Column 5, lines 38-56.
	It would have been obvious to one skilled in the art to utilize the compounds disclosed by Davalian as the reagents for performing an assay in the microfluidic device of Chow since Davalian teaches that the compositions provide a more sensitive assay and requires a standard fluorometer rather than more specialized spectrometers. The skilled artisan would have had reasonable expectation of success since Chow teaches the microfluidic device can be used with fluorescence detectors for detection (col. 5, lines 40-45, col. 23, lines 1-67.)  
	As to claims 2-3, see microchambers and microreservoirs (col. 23, lines 6-11), wherein the microchambers or microreservoirs are equivalent to the first and second compartment. See column 8, lines 24-43, disclosing that reservoirs are placed so that sample or reagent is added into the system upstream from the location at which it is used. See column 8, lines 44-51, disclosing a channel and sources of fluidic material including wells and reservoirs. In the combination of Chow and Davalian, it would have been obvious to provide the microchannels and reservoirs holding the composition as claimed since it is predictable that this configuration would allow for providing the reagents where they are assayed in the device.
	As to claim 4, the sensitizer is capable of indirectly binding to the target analyte and has streptavidin associated therewith, and wherein biotin is associated with a first analyte-specific binding partner, whereby the binding of streptavidin and biotin and the binding of the first analyte-specific binding partner to the target analyte results in the indirect association of the sensitizer to the target analyte.  See column 9, lines 45-57 and col. 10, lines 27-35 disclosing binding reagents including streptavidin and biotin. See column 3, lines 16-49 and column 13, lines8-34, teaching use of the photosensitizer. 
	As to claim 8, see column 20, lines 60-67 and column 21, lines38-53.
	As to claim 9, see photosensitizer disclosed in column 12, line 39 to column 13, line 50.
	As to claim 10, see microchambers and microreservoirs and microchannel for performing assay and detection (col. 23, lines 1-46). See column 8, lines 24-43, disclosing that reservoirs are placed so that sample or reagent is added into the system upstream from the location at which it is used. See column 8, lines 44-51, disclosing a channel and sources of fluidic material including wells and reservoirs. Moreover wash solutions are also disclosed for use (column 25, lines 31-36 and column 27, lines 6-14.) Thus it is understood that the disclosed invention encompasses providing a wash solution in the reservoirs.
	As to claim 11, see column 22, lines 12-34, disclosing that the support to which specific binding pair (sbp) members can bind include a strip, which Examiner notes is considered to be part of a surface of the compartment (microchannel)]. See disclosure of capture antibodies (col. 5, lines 1-11; col. 32, lines 30-54). And see a microchannel for assay and detection, col. 23, lines 1-46


Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,247,274 (hereinafter “Chow”) in view of US 5,807,675 (hereinafter “Davalian”), as applied to claim 1 above, and further in view of Singh (US 2002/0197649).
	As to claim 6, Chow and Davalian do not teach providing a lyophilized reagent.  
As to claim 7, Chow and Davalian do not teach providing an excipient for reconstitution of the at least one lyophilized reagent.
However, Singh teaches a kit containing a chemiluminescent detection system for detecting the presence of target analyte in a sample which may be used in a microfluidic device (see abstract, and paras. 0021, 0079, 0170, and 0232).  
Regarding claims 21 and 22, Singh teaches that the kit may contain various reagents which may be provided in a lyophilized form along with suitable excipients (see para. 0234).
It is noted that the inventions of Chow, Davalian et al. and Singh are directed to the same analogous art, i.e., assay art using fluorescence or chemiluminescence detection.  It would have been prima facie obvious for one of ordinary skill in the art to utilize lyophilized reagent and excipients for storing and preserving the assay prior to use.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant has amended the claims to recite that each of the three different reagents bind to the same analyte, and that Chow and Davalian do not disclose this feature.
Applicant argues that Davalian in column 31, lines 3-29 and 48-52 explicitly disclose that the sbp member attached to the support/surface must be one of the two existing sbp members that is associated with either the photosensitizer or photoactive indicator precursor. Applicant argues that while a thir sbp member is one alternative embodiment, this third sbp member does not bind to the analyte but rather binds to the second sbp member (citing col. 34, lines 52-67, which states that the third sbp member is capable of binding directly or indirectly to the second sbp member).
Examiner does not find Applicant’s argument persuasive since this disclosure is just one embodiment. Elsewhere, Davalian explicitly discloses embodiments in which all three sbp members bind to the analyte. The following excerpt from the grounds for rejection above is provided here for convenience, which shows that all three sbp members bind to the analyte.
	Examiner notes the following disclosure by Davalian in column 31, lines 35-60 shows that there are three specific binding partners, each associated with compositions (1), (2), and a capture specific binding pair member attached to a surface. [Examiner notes that the disclosure refers to a surface or particle, as opposed to a strip.]
	“The amount of photosensitizer that comes in close proximity to the photoactive indicator precursor is affected by the presence of analyte by virtue of the photosensitizer and photoactive indicator precursor each being associated with an sbp member. This may be accomplished in a number of ways and the term "associated with" is defined thereby. The photosensitizer and photoactive indicator precursor may contain functionalities for covalent attachment to sbp members and the sbp members may contain functionalities for attaching to the photosensitizer and/or photoactive indicator precursor. The attachment may be accomplished by a direct bond between the two molecules or through a linking group which can be employed between an sbp member and the photosensitizer or photoactive indicator precursor. In another embodiment either or both of the photosensitizer and photoactive indicator precursor can be bound to surfaces or incorporated in particles, to which are also attached sbp members. In both cases each of the sbp members is capable of binding directly or indirectly to the analyte or an assay component whose concentration is affected by the presence of the analyte. Either or both of the photosensitizer and photoactive indicator precursor can be incorporated into particles by virtue of being dissolved in at least one phase of the particles, in which case the solute will be at much higher concentration within the particle than in the bulk assay medium.” (Emphasis added).
Thus the Davalian disclosure above shows an embodiment in which the following three 
compositions are each capable of binding to the analyte: 
photoactive indicator precursors (equivalent to Applicant’s composition (1)), 
and photosensitizer (equivalent to Applicant’s composition (2)), 
and surfaces or particles, to which are also attached sbp members.
	Thus the disclosure by Davalian in column 31, lines 35-60 shows that there are three specific binding partners, each associated with compositions (1), (2), and a capture specific binding pair member attached to a surface. While this disclosure refers to “surfaces” or “particles”, as opposed to a strip, it would have been obvious to one skilled in the art that a strip can be the surface or be an alternative to the particle since Davalian teaches that “[s]upport” or “surface” can be particles or strip (paragraph 22, lines 12-14). One skilled in the art would have had reasonable expectation of success since substitution of the support or surface would not change the nature of the disclosed invention. Moreover, Davalian teaches that binding of sbp members to the support or surface ema be accomplished by well-known techniques (col. 22, lines 30-31), thus showing that the sbp members in the disclosure above can also bind to a strip.
Furthermore, the following disclosure by Davalian in column 32, lines 30-54 also discloses an
embodiment that includes 3 specific binding pairs.
“The photoactive indicator precursor may be bound to a sbp member that is capable of binding
directly or indirectly to the analyte or to an assay component whose concentration is affected by the presence of the analyte. The term "capable of binding directly or indirectly" means that the designated entity can bind specifically to the entity (directly) or can bind specifically to a specific binding pair member or to a complex of two or more sbp members which is capable of binding the other entity (indirectly).
The surface generally has an sbp member bound to it. Preferably, the photoactive indicator
precursor is associated with the surface, usually within a suspendible particle. This sbp member is generally capable of binding directly or indirectly to the analyte or a receptor for the analyte. When the sbp members associated with the photosensitizer and the photoactive indicator precursor are both capable of binding to the analyte, a sandwich assay protocol can be used. When one of the sbp members associated with the photosensitizer or photoactive indicator precursor can bind both the analyte and an analyte analog, a competitive assay protocol can be used. The attachment to a surface or incorporation in a particle of the photoactive indicator precursor is governed generally by the same principles described above for the attachment to, or the incorporation into, a particle of the photosensitizer.” (Emphasis added).
Thus Davalian teaches that there may be 3 specific binding pair members [which is understood
by stating “two or more sbp members” in column 32, lines 37-38], each specific binding pair member binding to the photoactive indicator precursor, photosensitizer, and a surface or particle. Again, wWhile this disclosure refers to “surfaces” or “particles”, as opposed to a strip, it would have been obvious to one skilled in the art that a strip can be the surface or be an alternative to the particle since Davalian teaches that “[s]upport” or “surface” can be particles or strip (paragraph 22, lines 12-14). One skilled in the art would have had reasonable expectation of success since substitution of the support or surface would not change the nature of the disclosed invention. Moreover, Davalian teaches that binding of sbp members to the support or surface ema be accomplished by well-known techniques (col. 22, lines 30-31), thus showing that the sbp members in the disclosure above can also bind to a strip.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ann Montgomery/Primary Examiner, Art Unit 1678                                                                                                                                                                                                        f5